Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 15, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al. US 2020/0137404.

Yoo discloses:
1. A method of filtering reconstructed video data, the method comprising: receiving an edge type variable specifying whether a vertical edge or a horizontal edge is being filtered in a current block of the video (0194); deriving a maximum filter length based on the edge type variable (0233-4); and performing a deblocking filtering for the current block based on the derived maximum filter length (Figs. 1 and 2: filtering unit; 0233-4).

5. The method of claim 1, wherein deriving the maximum filter length further comprises deriving the maximum filter length based on one or more conditions relating to at least one of a size of a (0048-53; 0228-35).

8. The method of claim 5, wherein the maximum filter length is set equal to 3 when (i) the edge type variable specifies that the horizontal edge is filtered and (ii) a first height of the transform block at a chroma location in the current block and a second height of the adjacent transform block are both equal to or greater than 8 (0048-53; 0228-35; 0085; Fig. 4, 8, and 9; 0100-15; 0170-206: offering various block size examples; 0233-6).

15. The method of claim 5, wherein, when the edge type is vertical, the size of the current block comprises a width of the transform block associated with the current block and the size of the adjacent transform block comprises a width of the adjacent transform block (Fig. 9; 0241-8).

16. The method of claim 5, wherein, when the edge type is horizontal, the size of the current block comprises a height of the transform block associated with the current block and the size of the adjacent transform block comprises a height of the adjacent transform block (Fig. 9; 0241-8).

18. The method of claim 1, wherein receiving an edge type variable comprises receiving a tree type variable specifying whether a dual tree is used to partition video data, wherein deriving the maximum filter length comprises deriving the maximum filter length based on the tree type variable (Fig. 7; 0048-53; 0233-6).

(0224-31).

20. The method of claim 19, wherein the maximum number of samples in from the edge to use as inputs when performing the deblocking filtering for the current block is derived from the maximum filter length (0224-31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6, 7, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Zhao et al. US 10965941
6. The method of claim 5, wherein when (i) the edge type variable specifies that the horizontal edge is filtered and (ii) a height in luma samples of the transform block associated with the current block is equal to or greater than 32 (0048-53; 0228-35; 0085; Fig. 4, 8, and 9; 0100-15; 0170-206: offering various block size examples; 0233-6).
Yoo does not explicitly disclose the following, However Zhao teaches the maximum filter length is set equal to 7 (19:43-46 – referencing 3, 5, and 7 tap filters; 26:39-42)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have examples for weak filters for an average filter or another type of filter for a strong smoothing filter (Yoo 0236)
	
7. The method of claim 6, wherein the maximum filter length is set equal to 3 when (i) the edge type variable specifies that the horizontal edge is filtered and (ii) the height in luma samples of the transform block is less than 32 (0048-53; 0228-35; 0085; Fig. 4, 8, and 9; 0100-15; 0170-206: offering various block size examples; 0233-6).

(0048-53; 0228-35; 0085; Fig. 4, 8, and 9; 0100-15; 0170-206: offering various block size examples; 0233-6).
Yoo does not explicitly disclose the following, However Zhao teaches the maximum filter length is set equal to 1 (26:39-42)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have examples for weak filters an average filter or another type of filter for a strong smoothing filter (Yoo 0236)

10. The method of claim 5, wherein the when (i) the edge type variable specifies that the vertical edge is filtered and (ii) a width in luma samples of the transform block associated with the current block is equal to or greater than 32 (0048-53; 0228-35; 0085; Fig. 4, 8, and 9; 0100-15; 0170-206: offering various block size examples; 0233-6).
Yoo does not explicitly disclose the following, However Zhao teaches the maximum filter length is set equal to 7  (26:39-42)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have examples for weak filters an average filter or another type of filter for a strong smoothing filter (Yoo 0236)

11. The method of claim 10, wherein the maximum filter length is set equal to 3 when (i) the edge type variable specifies that the vertical edge is filtered and (ii) a width in luma samples of the transform block associated with the current block is less than 32 (0048-53; 0228-35; 0085; Fig. 4, 8, and 9; 0100-15; 0170-206: offering various block size examples; 0233-6).

12. The method of claim 5, wherein the when (i) the edge type variable specifies that the vertical edge is filtered and (ii) a first width in chroma samples of the transform block at a chroma location in the current block and a second width in chroma samples of the adjacent transform block are both equal to or greater than 8 (0048-53; 0228-35; 0085; Fig. 4, 8, and 9; 0100-15; 0170-206: offering various block size examples; 0233-6).
Yoo does not explicitly disclose the following, However Zhao teaches the maximum filter length is set equal to 3 (19:43-46 – referencing 3, 5, and 7 tap filters; 26:39-42)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have examples for weak filters for an average filter or another type of filter for a strong smoothing filter (Yoo 0236)

13. The method of claim 12, wherein when the edge type variable specifies that the vertical edge is filtered and at least one of (i) the first width in chroma samples of the transform block and (ii) the second width in chroma samples of the adjacent transform block is less than 8 (0048-53; 0228-35; 0085; Fig. 4, 8, and 9; 0100-15; 0170-206: offering various block size examples; 0233-6).
Yoo does not explicitly disclose the following, However Zhao teaches the maximum filter length is set equal to 1 (19:43-46 – referencing 3, 5, and 7 tap filters; 26:39-42)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have examples for weak filters for an average filter or another type of filter for a strong smoothing filter (Yoo 0236)

14. The method of claim 5, wherein the when (i) the edge type variable specifies that the horizontal edge is filtered and (ii) a modulo operation produces a particular value when performed on a (0048-53; 0228-35; 0085; Fig. 4, 8, and 9; 0100-15; 0170-206: offering various block size examples; 0233-6).
Yoo does not explicitly disclose the following, However Zhao teaches the maximum filter length is set equal to 1 (19:43-46 – referencing 3, 5, and 7 tap filters; 26:39-42)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have examples for weak filters for an average filter or another type of filter for a strong smoothing filter (Yoo 0236)

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Chen et al. US 2019/0394463
17. The method of claim 1, 
Yoo does not explicitly disclose the following, However Chen teaches wherein the maximum filter length is derived based on a color component variable specifying a particular color component value for the current block (0059: determining 814 the filter levels includes determining 814 a first filter level based on a first color plane (e.g., a luminance plane) of the image, wherein the first filter level specifies one or more thresholds that are used to select a length for a deblocking filter; and determining 814 a second filter level based on a second color plane (e.g., a chrominance plane) of the image, wherein the second filter level specifies one or more thresholds that are used to select a length for a deblocking filter).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to determining filter levels based on respective color planes of the image (Chen 0059)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/Examiner, Art Unit 2483